COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Felton
Argued at Chesapeake, Virginia


MONICA AVIS WHITEHEAD
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0771-05-1                                    JUDGE ROBERT P. FRANK
                                                                   MARCH 14, 2006
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                Junius P. Fulton, III, Judge

                 Jeffrey M. Hallock for appellant.

                 Donald E. Jeffrey, III, Assistant Attorney General (Judith Williams
                 Jagdmann, Attorney General; Denise C. Anderson, Assistant
                 Attorney General, on brief), for appellee.


       Monica Whitehead, appellant, was convicted, in a bench trial, of second-degree murder, in

violation of Code § 18.2-32. On appeal, she challenges the sufficiency of the evidence, contending

that since her “co-actors” acted in the “heat of passion,” upon reasonable provocation, she cannot be

guilty of any crime greater than voluntary manslaughter. For the reasons stated, we affirm her

conviction.

                                          BACKGROUND

       “On appeal, ‘we review the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible therefrom.’” Archer v. Commonwealth, 26
Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (quoting Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987)).



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        So viewed, the evidence establishes that on August 5, 2003, Lorraine Gibbs advised

appellant that Eddie Richardson, the homicide victim, had sodomized Gibbs’ nine-year-old son,

ME. After hearing of the sexual attack, appellant suggested they go to Richardson’s house and

retrieve Gibbs’ belongings. Appellant asked two teenage boys, Brian Latham and Wes Rice, to

accompany her. The two teenagers, appellant, and Gibbs observed injury to ME’s rectum.

Appellant told Latham and Rice, “let’s go over and . . . ‘F’ him up.” Appellant instructed the boys

to “get [Richardson] for me.”

        Latham tried to kick down the door to Richardson’s room “[b]ecause she was, like, get him

because the dude had - - they said Mr. Richardson had raped on the little boy.” Latham

characterized his feelings as “angry” and testified at trial that he lost all reason.

        Ultimately, Rice kicked down the door. They dragged Richardson out of the room.

Richardson had a wrench in his hand. Appellant “charged” Richardson and hit him in the back of

the head with a metal folding chair, holding the chair with both hands. Rice then hit Richardson

with an ashtray, and Richardson fell to the floor. Latham and Rice continued to kick, stomp, and

beat Richardson until he died.

        Appellant was present during the entire attack, which lasted approximately five minutes. At

one point, a downstairs neighbor appeared, inquiring as to what was happening. Appellant told the

neighbor to leave, explaining that the fight was none of his business.

        After appellant and the two boys had beaten Richardson to death, they went back to

appellant’s house where she cleaned the blood off of them. The police arrived, and appellant never

told them that Richardson had been beaten. Appellant told ME not to identify Latham or Rice as

the attackers, but only that he did not see who committed the offense.

        When initially interviewed by police, appellant denied any knowledge of the incident and

said that she was not inside the premises where the beating occurred. She later admitted being

                                                   -2-
inside, but claimed she did not know who the attackers were. Later, she identified the attackers but

denied any involvement. She later admitted throwing the chair at Richardson. Appellant denied

saying anything to incite the teenagers. Indeed, she later testified at trial that she was not angry with

Richardson and did not believe he “raped” ME.

        The medical examiner testified Richardson, while having numerous injuries to his brain, his

face, chest, and other parts of his body, died from “blunt force head injuries with acute blunt force

chest injuries contributing.” The doctor indicated Richardson was “beaten to death.”

        At the conclusion of all the evidence, appellant moved to strike the evidence, conceding that

she did not act in the heat of passion but that Latham and Rice did.

                                              ANALYSIS

        At trial and on brief, appellant did not claim she acted in the “heat of passion.”1 Instead, she

argues that because the two teenagers, as principals in the first degree, acted in the “heat of

passion,” she, as a principal in the second degree, can only be found guilty of voluntary

manslaughter, not second-degree murder.2 Essentially, appellant argues that her level of criminal


        1
         At oral argument appellant contended that she acted in the heat of passion. In her brief,
appellant did not seek review on this ground. Consequently, we will not address this argument
on appeal. See Rule 5A:20.
        2
            Appellant’s questions presented are:

                 1. If a person kills as a result of “heat of passion,” does his
                 co-actor who aids and abets adopt the same level of culpability?

                 2. Would the “triggerman” rule suggest that a killing committed
                 by a person while under “heat of passion” cannot result in a finding
                 of malice as to one who aids and abets the killer?

                 3. If the state of mind of a principle [sic] in the first degree is
                 adopted as the state of mind of a principle [sic] in the second
                 degree, which trial evidence is dispositive of the state of mind of
                 the principle [sic] in the second degree? That person’s trial
                 evidence or the trial evidence of the principle [sic] in the first
                 degree?
                                                  -3-
intent cannot rise above that of the principals in the first degree, as a principal in the second degree

would share their criminal intent. Appellant bases her argument on the faulty premise that she was

a principal in the second degree.

        A principal in the first degree is the actual perpetrator of the crime. “A principal in the

second degree, or an aider or abettor as he is sometimes termed, is one who is present, actually or

constructively, assisting the perpetrator in the commission of the crime.” Jones v. Commonwealth,

208 Va. 370, 372, 157 S.E.2d 907, 909 (1967). One is a principal in the second degree if he or she

“intended his or her words, gestures, signals, or actions to in some way encourage, advise, urge, or

in some way help the person committing the crime to commit it.” McGill v. Commonwealth, 24
Va. App. 728, 733, 485 S.E.2d 173, 175 (1997).

        As the Supreme Court of Virginia concluded in Muhammad v. Commonwealth, 269 Va.
451, 482, 619 S.E.2d 16, 33 (2005), “[w]here two people engage in criminal conduct together, as

where they participate in striking and killing another, each participant is a principal in the first

degree in the homicide.” In Muhammad, a sniper case, both “the spotter” of the victim and the

actual shooter were principals in the first degree.

        Here, the trial court concluded that appellant “was an active participant in the beating that

resulted in the murder of [Richardson].” Appellant and the two teenagers acted jointly to

accomplish the killing. The fact finder could reasonably infer that appellant’s striking Richardson

on the back of the head with a metal chair enabled the teenagers to finish beating Richardson to

death. Richardson had “multiple” sites of impact on his head. The medical testimony indicated

Richardson died from “blunt force head injuries . . . .”



       As to appellant’s second question, appellant made no argument nor cited any authority in
support of her argument. By failing to do so, appellant has violated the provisions of Rule
5A:20(e). “Statements unsupported by argument, authority, or citations to the record do not
merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239
(1992). Thus, we will not consider this issue on appeal.
                                               -4-
        While the medical examiner could not determine which specific blow to the head caused

Richardson’s death, she testified it was the “cumulative effect or aggregate effect” of the blows to

the head that caused death. Thus, it was reasonable for the fact finder to determine that appellant

jointly participated in the fatal beating. See Coppola v. Commonwealth, 220 Va. 243, 256, 257
S.E.2d 797, 806 (1979); see also Strickler v. Commonwealth, 241 Va. 482, 495, 404 S.E.2d 227,

235 (1991) (holding that where two or more persons take a direct part in inflicting fatal injuries,

each joint participant is an “immediate perpetrator” under the capital murder statutes).

        Appellant did more than encourage, advise, urge or facilitate the two teenagers to kill

Richardson. The three acted jointly, the result of that joint action being the beating death of

Richardson.

        Since we conclude that appellant was a principal in the first degree, we do not address

whether the teenagers acted in the “heat of passion.”

        We affirm the judgment of the trial court.

                                                                                        Affirmed.




                                                 -5-